Citation Nr: 0002670	
Decision Date: 02/03/00    Archive Date: 02/10/00

DOCKET NO.  97-02 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a left thigh disorder 
with deep vein thrombosis. 


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran served on active duty from November 1983 to May 
1987. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in March 1996 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Detroit, Michigan.  

In October 1997, the Board remanded this case to the RO for 
additional development, including search for the veteran's 
service medical records and additional treatment records.  
That development has been completed and the case returned to 
the Board for further appellate consideration. 


FINDINGS OF FACT

1.  Residuals of a gunshot wound to the left groin with 
transection of the left common femoral vein was noted at 
service entrance. 

2.  There is no competent medical evidence of record that the 
veteran's preexisting residuals of a gunshot wound to the 
left groin with transection of the left common femoral vein 
increased in severity during service. 


CONCLUSION OF LAW

The veteran has not presented a well-grounded claim of 
entitlement to service connection for a left thigh disorder 
with deep vein thrombosis.  38 U.S.C.A. § 5107(a) (1999). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service-connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.303 (1999).

A veteran is presumed to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated.  38 U.S.C.A. § 1111 (West 1991).

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991); 
38 C.F.R. § 3.306(a) (1999).  With respect to whether service 
connection is warranted based on aggravation, the law 
provides that there must in fact be an increase in a 
preexisting disability during service before a finding of 
aggravation can be made.  38 U.S.C.A. § 1153.  Temporary or 
intermittent flare-ups of a pre-existing injury or disease 
are not sufficient to be considered "aggravation in service" 
unless the underlying condition, as contrasted to symptoms, 
is worsened.  Jensen v. Brown, 4 Vet. App. 304, 306- 307 
(1993), citing Hunt v. Derwinski, 1 Vet. App. 292 (1991).

Before the Board may address the merits of the veteran's 
claim, however, it must first be established that the claim 
is well grounded.  In this regard, a person who submits a 
claim for VA benefits shall have "the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded."  
38 U.S.C.A. § 5107(a); Robinette v. Brown, 8 Vet. App. 69, 73 
(1995).  A well-grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of § [5107]."  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  In the absence of 
evidence of a well-grounded claim, there is no duty to assist 
the claimant in developing the facts pertinent to his claim, 
and the claim must fail.  See Grivois v. Brown, 6 Vet. App. 
136, 140 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate "medical evidence of a 
current disability; medical evidence, or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury."  Savage v. Gober, 10 Vet. 
App. 488, 493 (1997); see Epps v. Gober, 126 F.3d 1464, 1468 
(1997); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); see 
also Grottveit, 5 Vet. App. at 93. 

The veteran was scheduled for a VA examination in 1998, but 
failed to report.  When entitlement to a benefit cannot be 
established or confirmed without a current VA examination or 
reexamination and a claimant, without good cause, fails to 
report for such examination, in an original compensation 
claim, the claim shall be rated based on the evidence of 
record.  38 C.F.R. § 3.655 (1999).

In this veteran's case, the service entrance examination 
noted that the veteran had residuals of a gunshot wound to 
the groin prior to service with transection of the left 
femoral vein.  Examination in October 1983 noted entrance and 
exit scars over the left posterior buttocks and left inguinal 
area.  Multiple post-service outpatient treatment records 
reference a gunshot wound to the left thigh in about 1979 or 
1980.  Therefore, the evidence clearly shows that the veteran 
had this injury prior to entry into service, and he is not 
entitled to the presumption of soundness.  38 U.S.C.A. 
§ 1111.  The veteran does not deny that this condition 
existed prior to service; rather, he maintains that this 
condition was aggravated by service.  Therefore, the issue is 
whether his preexisting gunshot wound to the groin prior to 
service (with transection of the left femoral vein) was 
aggravated by service.  

The service medical records reflect that in March 1986 the 
veteran complained of left leg pain and was treated for a 
contusion to the left tibia.  In June 1986, he complained of 
swelling to the left lower leg for the previous 5 months.  A 
bone scan revealed increased activity in the proximal 2/3 of 
the tibia, with possible diffuse periostitis or extensive 
stress fracture.  Upon removal of a cast in October 1986, the 
veteran complained of loss of feeling or decreased sensation 
to the left lower leg, which was assessed as periostitis. 

In 1994, the veteran was treated for circulatory problems and 
a ruptured varicose vein involving the left leg.  He reported 
that he had experienced numbness in the left leg since he had 
a gunshot wound to the groin.  In November 1994, he underwent 
ligation and varicose vein stripping of the left leg.  In 
April 1995, he complained of left leg pain, and in September 
and October 1995 was diagnosed with left leg swelling and 
deep venous thrombosis.  

At a VA examination in October 1995, the veteran reported a 
history of gunshot wound to the right buttock (entrance 
wound) and left groin (exit wound), with chronic swelling of 
the left leg since that time, and that he injured his left 
leg while playing football in service, which was diagnosed as 
contusion of the left leg, and that he had increased left leg 
swelling and pain in service with standing or long marches.  
He complained that his current symptoms were left leg 
swelling with standing over 10 minutes and he had chronic 
pain of the left leg which was aggravated with activity or at 
rest.  The relevant diagnoses were: chronic severe left lower 
extremity myalgias secondary to gunshot wound in July 1980, 
status post exploration of the left groin with vascular 
repair, chronic swelling and pain; status post injury of the 
left leg 1984, diagnosed as contusion of the left lower 
extremity; X-ray evidence of cortical thickness of the left 
tibia, with chronic residual myalgias, decreased sensation of 
the left lower extremity, with swelling and developmental 
varicosities of the left leg, status post vein stripping in 
1994; and acute deep venous thrombosis of the left lower 
extremity with thrombus in femoral vein (diagnosed by 
venogram in September 1995). 

At a personal hearing in August 1996, the veteran testified 
that: at age 16 he incurred a gunshot wound to the left 
groin; at service entrance examination, he presented records 
of emergency treatment for his gunshot wound; he injured his 
left leg playing football in service; and he felt left leg 
pain after this time, especially during physical training.  

The Board is cognizant of the fact that the veteran maintains 
that his preexisting residuals of a gunshot wound to the 
groin prior to service with transection of the left femoral 
vein was aggravated by his military service.  Even accepting 
his statements as true, he cannot meet his initial burden 
under 38 U.S.C.A. § 5107(a) by simply presenting his own 
opinion as to medical causation, that is, to relate his 
current symptoms to service.  There is no indication that he 
possesses the requisite medical knowledge or education to 
render a probative opinion involving medical diagnosis or 
medical causation.  See Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992). 

In this case, the medical evidence of record does not show 
that the veteran's preexisting disability of residuals of a 
gunshot wound to the left groin prior to service (with 
transection of the left femoral vein) underwent any increase 
in disability during service.  Although a contusion to the 
left tibia was noted, with possible diffuse periostitis or 
extensive stress fracture, this has not been related to the 
veteran's pre-existing disability of residuals of a gunshot 
wound to the left groin prior to service (with transection of 
the left femoral vein).  It is unclear from the diagnoses, 
and symptoms and history included in the diagnosis portion of 
the examination report, exactly which symptoms and to what 
degree are associated with each of the diagnosed 
disabilities.  The 1995 VA examination report also indicates 
that the veteran's varicosities of the left leg, which 
resulted in status post vein stripping in 1994, were 
developmental.  While a subsequent examination may have 
clarified the relationship between the variously diagnosed 
disabilities and pre-service (gunshot wound), in-service 
(left tibia contusion), and post-service injuries (varicose 
vein surgery), the veteran failed to appear for such an 
examination.  Therefore, the evidence of record is what the 
Board must rely upon in deciding the veteran's claim.  
38 C.F.R. § 3.655. 

With regard to the veteran's history as reported after 
service in 1994, that he had experienced numbness in the left 
leg since he had a gunshot wound to the groin, this is a 
history presented by the veteran, and does not constitute 
medical evidence of increase in disability in service.  See 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (evidence which 
is simply information recorded by a medical examiner, 
unenhanced by any additional medical comment by that 
examiner, does not constitute competent medical evidence).  
Even assuming the truth of this statement, for the purpose of 
determining whether the veteran has presented a well-grounded 
claim, the statement does not constitute evidence of increase 
in symptomatology of left leg numbness or left leg 
symptomatology in service, but only that pre-existing 
symptomatology of numbness and pain continued in service.  
The October 1995 VA examination report noted that the veteran 
had chronic severe left lower extremity myalgias secondary to 
gunshot wound in July 1980, with chronic swelling and pain, 
but did not indicate that these increased in severity during 
service. 

Thus, there is no medical evidence showing any permanent 
increase in severity of the veteran's preexisting residuals 
of a gunshot wound to the left groin during service.  The 
fact that the veteran's left leg was symptomatic in service 
is not sufficient to show that that the underlying condition, 
as contrasted to the symptoms, worsened.  Hunt, 1 Vet. App. 
at 296.  As such, aggravation may not be conceded.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(a) (1999); Falzone v. 
Brown, 8 Vet. App. 398, 402 (1995) (the presumption of 
aggravation created by 38 C.F.R. § 3.306 applies only if 
there is an increase in severity during service). 

Because there is no competent medical evidence of record that 
the veteran's preexisting residuals of a gunshot wound to the 
left groin with transection of the left common femoral vein 
increased in severity during service, the Board must find 
that veteran has not presented a well-grounded claim of 
entitlement to service connection for a left thigh disorder 
with deep vein thrombosis.  38 U.S.C.A. § 5107(a). 


ORDER

The veteran's claim of entitlement to service connection for 
a left thigh disorder with deep vein thrombosis, being not 
well grounded, is denied. 


		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

